Name: Commission Regulation (EEC) No 3211/92 of 4 November 1992 amending Regulation (EEC) No 2952/92 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 92 Official Journal of the European Communities No L 320/9 COMMISSION REGULATION (EEC) No 3211/92 of 4 November 1992 amending Regulation (EEC) No 2952/92 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2952/92 is hereby amended as follows :  Lot A : Points 9 and 1 5 of the Annex are replaced by the following : *9. Number of lots : 1 5. Port of landing : Port Moroni (Grande Comoro)'.  Note (9) to be replaced by the following : '(') Lot C : Placed in 20-foot containers'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2952/92 (3) issued an invitation to tender for the supply, as food aid, of 2 1 90 tonnes of vegetable oil ; whereas some of the conditions specified in the Annex to the Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 296, 13. 10 . 1992, p. 12.